Case 2:19-cv-03584-GEKP Document 60 Filed 07/27/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

PAC-WEST DISTRIB. NV LLC,

Plaintiff CIVIL ACTION
v.
AFAB INDUS. SERV., INC et al, No. 19-3584
Defendants :
ORDER

AND NOW, this 27th day of July, 2021, upon consideration of Defendants’ Motion for
Partial Dismissal of Plaintiffs First Amended Complaint (Doc. No. 42), the Response in
Opposition (Doc. No, 43), the Reply in Support (Doc. No. 47), and the Surreply in Opposition
(Doc. No. 48), it is ORDERED that the Motion (Doc. No. 42} is DENIED for the reasons set forth

in the accompanying Memorandum.

BY THE COURT:

Liat low.

E. PRATTER
UNITED STATES DISTRICT JUDGE

   

 
